992 So.2d 372 (2008)
TRI-COUNTY CONCRETE PRODUCTS, INC., a Florida corporation, Appellant,
v.
Michael LOWER, Appellee.
No. 3D08-114.
District Court of Appeal of Florida, Third District.
October 8, 2008.
Wampler Buchanan Walker Chabrow Banciella & Stanley, P.A., Joseph R. Buchanan, and Ricardo A. Banciella, Miami, for appellant.
Greenspoon Marde, P.A., and Mitchell D. Adler, Fort Lauderdale, for appellee.
*373 Before GERSTEN, C.J., and COPE and SALTER, JJ.
GERSTEN, C.J.
Tri-County Concrete Products, Inc., appeals a final judgment denying declaratory and injunctive relief against Michael Lower for the alleged breach of a non-compete agreement. We affirm the final judgment, but remand for the trial court to strike that portion of the judgment stating that covenants not to compete are narrowly read and construed against restraint of trade or commerce. See § 542.335(1)(h), Fla. Stat. (2006) (prohibiting the use of any contract construction rule that requires the court to construe a restrictive covenant narrowly and against the restraint); Dade County Sch. Bd. v. Radio Station WQBA, 731 So.2d 638, 644-645 (Fla.1999) (directing affirmance of a trial court decision reaching a correct result even if the appellate court disagrees with the trial court's reasoning).
Affirmed and remanded with instructions.